DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claims 1-12, drawn to a foaming composition.
Group II, claims 13-16, drawn to a cured foaming article.
Group III, claims 17, drawn to a foamed article. 
	Group IV, claim 18, drawn to a vehicle.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I through III lack unity of invention because even though the inventions of these groups require the technical feature of a foaming composition comprising (a) at least one ethylene-vinyl acetate (EVA) copolymer; (b) at least one foaming agent; (c) at least one peroxide compound; (d) at least one polyamide; (e) at least one crosslinking enhancer; (f) at least one primary antioxidant; and (g) at least one secondary antioxidant, wherein the crosslinking enhancer is present in an amount of from 0.1 to 3% by weight based on the total weight of the composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view Sehanobish et al. (US 2007/0249743) and further in view of Hayashi et al. (US 2014/0088211). 

Sehanobish et al. teach foam compositions comprising a copolymer such as ethylene vinyl acetate (¶68), an expanding agent (with examples being 4,4’-oxybis(benzenesulfonyl hydrazide, ¶61) and a crosslinker such as dicumyl peroxide (¶54), and an amine compound such as 1,6-hexaneamine (which is 1,6-hexandiamine) (abstract). The foam compositions further comprise one or more antioxidants, including sulfur-containing antioxidants and phenolic antioxidants. See ¶70. Sehanobish et al. 
Sehanobish et al. does not expressly recite the amount of “crosslinking booster.”
However, Hayashi teaches a foam composition comprising ethylene vinyl acetate (¶54), an amine compound (¶108), a foaming agent (¶112), a peroxide (¶100) and from 0.5 to 10 parts by mass of a crosslinking accelerator (¶111). This amount overlaps the range of the common feature among the Groups above. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Hayashi to use an amount of crosslinking accelerator which meets the instant claim limitations because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories
Both Sehanobish and Hayashi et al. teach foamable compositions used to produce components for, for example, automobiles (see ¶154 of Hayashi et al. and abstract of Sehanobish et al.). It would have been obvious to one ordinary skill in the art at the time the instant invention was made to use the amount and/or type of crosslinking accelerator in order to provide anti-blooming properties and a proper crosslinking rate. See ¶111 of Hayashi et al. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766